Citation Nr: 1753138	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  07-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for muscle and joint aches and pains, to include hips, knees, ankles, shoulders, and elbows.

3.  Entitlement to service connection for a pulmonary disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

These issues were previously before the Board in February 2012.  In its decision, the Board remanded the issues in order to associate additional reserve service personnel records and VA treatment records with the claims file, and to afford the Veteran various VA examinations for his claimed disabilities.  These personnel records were obtained and the Veteran underwent various VA examinations in April 2016.

The issue of entitlement to service connection hypertension and entitlement to service connection for a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for hypertension; the decision was not appealed.

2.  Evidence received since June 1998 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

3.  The Veteran's muscle and joint aches are not causally related to service.

4.  The Veteran's pulmonary disorder is not causally related to service.

5.  The Veteran's sinus disorder is not causally related to service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for muscle aches and pains have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard August 2002 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in April 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Claim to Reopen

I. Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

II. Analysis

Hypertension Claim

The Veteran has sought to reopen his claim of entitlement to service connection for hypertension.  In its February 2012 decision, the Board remanded the issue of whether new and material evidence had been received to reopen this claim on the basis that it was inextricably intertwined with a then unadjudicated claim of clear and unmistakable error (CUE) with regard to a June 1998 denial of service connection for hypertension.  After the Board's remand, a June 2013 rating decision determined that no revision of the June 1998 decision was warranted on the basis that April 1971 and July 1971 service treatment records, submitted with the Veteran's CUE claim, had already been considered by the regional office in its June 1998 decision.  As such, the Board will now proceed to analyze whether the June 1998 rating decision became final, and if it has, whether new and material evidence has been submitted to reopen the Veteran's claim of service connection for hypertension.

The Veteran originally claimed entitlement to service connection for "high blood pressure" in April 1997.  A March 1998 rating decision initially denied this claim of service connection.  This rating noted that service medical records dated from April 1967 to June 1983 were considered.  However it appears additional reserve service treatment records were received by the RO in June 1998.  Pursuant to these new service treatment records, another rating decision was issued in June 1998 again denying the Veteran's claim of service connection for hypertension.  This rating indicated the evidence reviewed were copies of the Veteran's entrance and discharge examinations from the Veteran's period of active duty service and Air Force Reserve records from June 1983 to March 1993.  The Veteran did not appeal the June 1998 rating decision within one year, and thus this decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

Evidence received since June 1998 relating to the Veteran's claim of service connection for hypertension takes the form of a December 2011 statement from the Veteran indicating that he was exposed to film-processing chemicals, including formaldehyde that caused his hypertension.  This December 2011 statement is new and material because it asserts there is a nexus between his reported chemical exposure during service and his hypertension.  This evidence is new because the Veteran's exposure to formaldehyde was not previously considered by the regional office at the time of the June 1998 rating decision .  It is material because, consistent with Shade and the low threshold to reopen, it presents a plausible likelihood of substantiating the Veteran's claim.  Accordingly, the claim of service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016).  As noted below in the remand section of this decision, a medical opinion is necessary to address this theory of causation. 

Service Connection

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran has asserted that he was exposed to "toxic chemicals" during service in his duties processing film.  See October 2004 statement.  The Veteran has also specifically contended formaldehyde used in the film-developing process caused his disabilities.  See April 2007 statement.  Also, the Veteran asserted that he was exposed to jet fuel and cleaning solvents while working around aircraft in the military.  See October 2004 statement.  With regard to his muscle or joint ache claim, the Veteran advanced another theory.  He reported that he had a fall in service that caused a knee injury.  See August 2011 Board hearing.  He contended he had knee symptoms from the time of the fall until the present day.  Id.  The Veteran also noted a diving board accident which may have also led to his present musculoskeletal disabilities.  Id.  


Muscle and Joint Ache Claim

The Veteran has diagnoses of gout, bilateral elbow arthritis and gout, shoulder impingement syndrome of both shoulders, glenohumeral joint osteoarthritis of the shoulders, acromioclavicular joint osteoarthritis of the shoulders, osteoarthritis of both hips and iliopsoas tendonitis of the right hip, right knee osteoarthritis and traumatic arthritis of the left knee, and osteoarthritis of the right ankle and traumatic arthritis of the left ankle.  However, the examiner noted that the Veteran had no present diagnosis of a muscle disability.  

Additionally, the claims file reflects that the Veteran did work in film processing, was around jet aircraft, and did injure himself in a diving board accident.  To this extent the Board concedes these in-service exposures and occurrences.  Thus, the sole question for the Board is whether there is a causal connection between these exposure or injuries and any of the Veteran's disabilities.  

Gout

The April 2016 examiner provided a diagnosis of gout.  The examiner also recounted the Veteran's reported history noting that the Veteran has had multiple arthralgias for many years.  He had known osteoarthritis of the knees and ankles and shoulder impingement.  He had a rheumatology consult in October 2004 and was diagnosed with tophaceous gout of the right elbow.  The examiner opined that the gout was less likely than not incurred in service.  The examiner reasoned that this was not medically plausible noting that gout was a metabolic disorder resulting from a defect related to purine and uric acid metabolism.  Exogenous chemical exposure and injuries were not known to be causative factors.

Bilateral Elbow Arthritis and Gout

The 2016 examiner noted the Veteran stated he was diagnosed with gout around 1999 and had pain in his elbow since then.  The examiner opined that the Veteran's elbow disabilities were less likely than not incurred in service.  The examiner noted that the Veteran had bilateral elbow gout and right elbow degenerative changes.  The examiner noted these were unrelated to the Veteran's elbow abrasion in service, noting that the Veteran did not complain of any elbow issues in his medical examination at separation in August 1971.  The examiner's opinion is consistent with the other objective evidence of record.

Shoulder Impingement, Glenohumeral Osteoarthritis, and Acromioclavicular Joint Osteoarthritis 

The 2016 examiner recounted the history that the Veteran stated he had shoulder pain for several years and attributed the pain to falls in the military.  The examiner opined that the shoulder conditions were less likely than not incurred in service.  The examiner noted that the Veteran's service treatment records did not note any shoulder complaint at his separation examination.  The examiner further stated the conditions were not incurred in any period of active service including the August 1965 fall from a diving board resulting in left elbow abrasions, or the Veteran's January 1970 left knee injury resulting in tissue trauma.  Therefore, the examiner stated the shoulder conditions were unable to be linked to the Veteran's active service.

Hips Osteoarthritis and Iliopsoas Tendonitis 

The examiner provided these diagnoses.  The examiner noted that the Veteran stated that he had had hip pain for the past four to five years with the right greater than the left.  The Veteran related that he felt this was due to lifting in the military and in the reserves.  The examiner opined that the hip conditions were less likely than not incurred in service.  The examiner then stated there was no evidence that the hip condition was incurred in any period of active service including the Veteran's fall from a diving board resulting in elbow abrasions and including his left knee injury or any other claimed meniscal skeletal history.  It was the examiner's opinion that the Veteran's degenerative joint disease was age-related and the examiner was unable to link this to military service.  The examiner further stated that the right iliopsoas tendinitis was associated with the hip degenerative joint disease.  The examiner stated that this was unrelated to and was not incurred in any period of active service including the Veteran's fall from a diving board or the left knee injury from January 1970.

Right Knee Osteoarthritis and Traumatic Arthritis of the Left Knee

The examiner explained that the Veteran tore his meniscus in the right knee running in 2002 which resulted in an arthroscopy.  The Veteran then slipped and sprained his left knee around 2006 but no surgery had been done but he was given a brace.  The examiner opined that the knee diagnoses were less likely than not incurred in service.  The service treatment records did note an injury in January 1970 that resulted in soft tissue trauma; however there was no evidence of chronicity of condition and no knee complaints on separation examination in August 1971.  The examiner noted that the diagnosis during service of the Veteran's left knee was a contusion.  The examiner stated this would not cause degenerative changes in the knee.  The examiner also noted that the Veteran had had bilateral knee injuries post-active service.  The examiner concluded that he was unable to link the current bilateral knee complaints to any period of active service including the Veteran's August 1965 fall from a diving board resulting in an abrasion, or his January 1970 left knee injury resulting in soft tissue trauma.

Right Ankle Osteoarthritis and Left Ankle Traumatic Arthritis 

The examiner noted that the Veteran injured his left ankle in the 1960s when he twisted it and went sideways one time while in high school and one time while in service.  The examiner noted that the Veteran had had no other ankle injuries since.  The Veteran thought he may have sprained his right ankle over the years but did not recall a specific time.  The examiner opined that the ankle conditions were less likely than not related to service.  The examiner stated that the Veteran's medical examination at enlistment noted the Veteran had torn ligaments in the left ankle, but he was cleared to enter active service.  The Veteran's service treatment records did not note any ankle injuries during active service and the Veteran's separation examination from August 1971 did not note any ankle complaints.  An orthopedic consult for left ankle pain from February 2001 noted that the Veteran came in with a complaint of left ankle pain.  The Veteran at that time stated that the ankle pain started in October 2000 and was of fairly recent onset.  

The Board finds that service connection is not warranted for any of the Veteran's joint or muscle disabilities.  The examiner provided the opinions that each disability was not related to service.  The examiner reviewed the claims file and recounted and considered the Veteran's contentions of how the disabilities were incurred.  To the extent that the Veteran's contends his present disabilities are the result of service, he is not competent to provide this opinion as a lay person.  The record does not reflect that he has the specialized knowledge or expertise to determine the etiology of his conditions.  The examiner on the other hand is a trained medical professional who has considered medical principles in coming to the conclusions reached. 

With specific regard to the Veteran's ankle condition that was noted upon entry, the Board finds that this was not aggravated by service.  As the examiner noted, there were no ankle injuries or complaints by the Veteran during service.  Indeed, the examiner highlighted a post-service complaint in which the Veteran stated his left ankle pain began in October 2000.  To the extent that the Veteran contended in his August 2011 Board hearing that his joint symptoms continued from the time of service until the present, the VA examiner also addressed this contention.  The examiner noted that there were no complaints of joint symptoms on the Veteran's medical examination at separation from service.  This was true for the Veteran's elbows, shoulders, knees, and ankles.  The preponderance of the evidence is against the claim, and therefore the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. §§ 3.102 (2016).  As such, service connection for muscle and joint aches is not warranted.  

Pulmonary Claim

The Veteran has a present respiratory disability in the form of pulmonary vascular disease and had episodes of pneumonia in the past.  See April 2016 VA examination.  The Veteran contends that his present disability is the result of in-service exposure to chemicals, and the Board concedes he was exposed to such chemicals whether in processing film or working near aircraft during service.  The sole question is whether his pulmonary vascular disease is causally related to such exposures.

In the Veteran's April 2016 VA examination, the examiner opined that the lung disability was less likely than not related to service.  The rationale was that the Veteran's pulmonary hypertension was not plausibly related to film processing chemicals, the Veteran's episode of probable irritant bronchitis, or to his prior episodes of pneumonia.  The examiner noted that the lung disability was due to the Veteran's severe left-sided heart disease.  Furthermore, the examiner opined that the Veteran had not shown any sign of pulmonary asbestos toxicity and did not have any pleural plaques or evidence of interstitial fibrosis.  

The Board finds that service connection for the Veteran's lung disability is not warranted.  The VA examiner provided a probative medical opinion that the present lung disability was related to the Veteran's heart disease, which the Board notes is not service connected.  The Board acknowledges the Veteran's exposure to film-processing chemicals and his treatment for respiratory conditions during service.  The Veteran is fully competent to report such exposures and periods of illness.  However, the Veteran is not competent to opine that these exposures or events led to his present disability.  The VA examiner reviewed the claims file and the Veteran's medical history related to his claimed condition, and opined that the pulmonary vascular disease was not incurred in service.  Considering the VA examiner's opinion, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  Therefore, service connection for a pulmonary disorder is not warranted.


Sinus Claim

The Veteran contends his sinus condition is the result of his film-processing chemical exposure during service.  The Veteran has a present disability in the form of chronic sinusitis and a deviated nasal septum.  As noted above, the Board concedes his in-service chemical exposure.  As such, the issue is whether there is a causal connection between his current disorders and service.

In the April 2016 VA examination report, the examiner noted the Veteran's medical history.  Specifically, the examiner highlighted that during his medical examination at separation the Veteran indicated that he had no nose trouble, sinusitis, or hay fever.  However, on his enlistment examination for the Air Force Reserve in January 1983, the Veteran indicated that he did have sinusitis or nose trouble.  The examiner opined that the Veteran's conditions were less likely than not related to service.  The rationale was that it was not medically plausible that breathing in chemical fumes from the chemicals involved in photo processing, or other chemical fume exposure in service, could cause a septum to deviate.  Also, it was not medically plausible that the Veteran's 1969 pneumonia or his 1970 irritant bronchitis from chemical inhalation could cause sinusitis or a deviated septum.  While the examiner noted that it was true that environmental irritants could play a role in chronic rhinosinusitis, nonetheless, it was not medically plausible that breathing in chemicals fumes from chemicals involved in photo processing, jet fuel, or brief smoke exposure, could cause chronic sinusitis a decade later unless there continued to be repeated exposure.  The examiner stated there was no known latency issue.  While admitting that certainly the chemicals could be capable of causing temporary, transient irritant rhinitis (nasal irritation), this was different from chronic sinusitis.  Additionally, the examiner underscored that the Veteran denied having any nasal or sinus related symptoms at his exit physical.

The Board finds that entitlement to service connection for the Veteran's sinus and nasal conditions is not warranted.  While the Veteran asserts they are due to in-service chemical fume exposure, the Veteran is not competent to provide this etiology.  The medically-trained VA examiner however is competent.  The examiner reviewed the claims file, the Veteran's medical history and lay statements concerning chemical exposure, and came to the conclusion that the sinus and nasal disabilities were less likely than not related to service.  Thus, the preponderance of the evidence is against the claim for a sinus disorder, and the benefit of the doubt doctrine is not applicable.  Therefore, service connection for a sinus disorder is not warranted.
ORDER

New and material evidence having been received, the claim to reopen service connection for hypertension is allowed, and to this limited extent, granted.

Service connection for muscle and joint aches and pains, to include hips, knees, ankles, shoulders, and elbows is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a sinus disorder is denied.


REMAND

Hypertension

The Board notes that to date, the Veteran has not received a VA examination for his hypertension.  As noted above, the Veteran contends that his hypertension may have been directly incurred in service due to exposure to film-processing chemicals such as formaldehyde.  Thus, a VA examination is necessary to opine as to this theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Liver Claim

The Veteran initially contended that his liver disability was incurred in service due to his exposure to film-processing chemicals.  See December 2001 statement.  Pursuant to this claim, the Veteran received a VA examination for his liver condition in April 2016.  In the examination report, the Veteran was diagnosed with steatohepatitis, or non-alcoholic fatty liver disease.  While the examiner opined that the Veteran's liver disability was less likely than not incurred in service as due to his exposure to film-processing chemicals, the examiner however noted that a known risk factor for the liver condition was diabetes mellitus, type 2.  The Board notes that the Veteran is presently service-connected for diabetes.  As such, the Board finds that an addendum opinion is warranted in order for an examiner to opine whether the Veteran's liver disability is proximately due to or the result of his service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in connection with his hypertension claim.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, service, to include exposure to film-processing chemicals such as formaldehyde.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested to a compensable degree within one year of separation of service.  

2.  Obtain an addendum opinion to determine the etiology of the Veteran's claimed liver disorder.  The entire claims file should be reviewed by the examiner.
The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's liver disorder is proximately due to, or the result of, his service-connected diabetes mellitus, type 2.

The reports must include complete rationales for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


